Exhibit 10.36

[*] indicates that a confidential portion of the text of this agreement has been
omitted.

DISCOVERY COLLABORATION AGREEMENT

This Discovery Collaboration Agreement (this “Agreement”) is effective as of
October 29, 2009 (the “Effective Date”) and is made by and between The
Chemo-Sero-Therapeutic Research Institute, a Japanese foundation having offices
at 1-6-1 Okubo, Kumamoto-shi, Kumamoto 860-8568, Japan (“Kaketsuken”), and XOMA
Development Corporation, a Delaware corporation and a member of XOMA Group (as
defined below) having offices at 2910 Seventh Street, Berkeley, California
94710, USA (“XOMA”). Kaketsuken and XOMA are sometimes referred to herein
individually as a “Party” and together as the “Parties.”

BACKGROUND

A. Kaketsuken is engaged in the research and development of product candidates,
including without limitation vaccine, Antibodies and blood plasma products, for
use in treating and/or preventing human diseases.

B. XOMA has developed certain materials, technologies and related information,
hereinafter identified as [*], the Discovery Know-How and the Systems, that are
useful to the discovery, optimization and development of Antibodies and related
proteins.

C. XOMA and Kaketsuken, as specified herein, wish to form a collaboration
directed toward identifying new Antibodies for diseases of interest to
Kaketsuken and in the course of which, inter alia, XOMA would [*].

D. Kaketsuken, on its own behalf and on behalf of its Affiliates, agrees to
accept the Transferred Materials under the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, XOMA and Kaketsuken agree as follows:

Section 1. DEFINITIONS

1.1 “Affiliate” means any corporation, company, partnership, joint venture
and/or firm that controls, is controlled by or is under common control with a
Party to this Agreement. For purposes hereof, “control” means (a) in the case of
a corporate entity, direct or indirect ownership of more than fifty percent
(50%) of the stock or shares entitled to vote for the election of directors;
(b) in the case of a non-corporate entity, direct or indirect ownership of more
than fifty percent (50%) of the equity interests with the power to direct the
management and policies of such non-corporate entity; or (c) possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the entity in question (whether through ownership of
securities or other ownership interests, by contract or otherwise).



--------------------------------------------------------------------------------

1.2 “Antibody” shall mean any molecule, including full immunoglobulin molecules
(e.g., IgG, IgM, IgE, IgA and IgD molecules) and ScFv, Fv and Fab molecules,
that has an amino acid sequence by virtue of which it specifically interacts
with an antigen, immunogen or hapten or which elicits an immune response and
wherein that amino acid sequence consists essentially of a functionally
operating region of an antibody variable region, including any naturally
occurring or recombinant form of such a molecule.

1.3 “Antibody Product” means any composition of matter or article of manufacture
consisting essentially of an Antibody (a) alone or (b) integrally associated
with a composition of matter or article of manufacture (including without
limitation conjugates bound to a toxin, label or other moiety) providing
therapeutic, half-life, safety or other advantages to the Antibody.

1.4 “Applicable Interest Rate” has the meaning specified in Section 13(d)
hereof.

1.5 “Bacterial Cell Expression Patent Rights” or “BCE Patent Rights” means the
Patent Rights described on Schedule 1.5.

1.6 “Bankruptcy Code” has the meaning specified in Section 19(c) hereof.

1.7 “BLA” means a Biologics Licensing Application or New Drug Application (each
as defined in the FDC Act) and any other equivalent marketing authorization
application or other license, registration or application seeking approval from
a Regulatory Authority to market a Licensed Product in the Field in the
Territory.

1.8 “Change of Control” means any transaction or series of transactions with
respect to an entity as a result of which any person or group (as defined under
the U.S. Securities Exchange Act of 1934, as amended) becomes, directly or
indirectly, the beneficial owner of more than fifty percent (50%) of the total
voting power of such entity’s equity securities or otherwise gains control of
such entity.

1.9 “Collaboration” has the meaning specified in Section 2(a) hereof.

1.10 “Collaboration Committee” has the meaning specified in Section 2(c) hereof.

1.11 “Combination Product” has the meaning specified in Section 1.38 hereof.

1.12 “Commercialization” or “Commercialize” means activities directed to
obtaining pricing and reimbursement approvals, marketing, promoting,
manufacturing for sale, offering for sale, distributing, importing, exporting or
selling a product.

1.13 “Commercially Reasonable and Diligent Efforts” means the carrying out of
obligations or tasks by a Party in a sustained manner using good faith
commercially reasonable and diligent efforts, which efforts shall be consistent
with the exercise of prudent scientific and business judgment, taking into
account the competitiveness of the market place, the regulatory structure
involved and other relevant and material factors, in accordance with either
(a) the efforts such Party devotes to products or research and development
projects of similar scientific and

 

-2-



--------------------------------------------------------------------------------

commercial potential, or (b) if such Party does not have and has not had any
such products or projects, the efforts a peer company in the biopharmaceutical
industry would devote, in accordance with industry standards and practices, to
products or research and development projects of similar scientific and
commercial potential, and subject in any event to all applicable limitations,
restrictions and obligations provided for in this Agreement and the terms of any
license or grant of rights from or other agreement between such Party and any
Third Party the benefit of which is claimed by the other Party.

1.14 “Confidential Information” means any information and data received by a
Party (the “Receiving Party”) from the other Party or its Affiliates (the
“Disclosing Party”) in connection with this Agreement or the Mutual
Confidentiality Agreement effective as of August 27, 2008 between Kaketsuken and
XOMA (US) LLC. Notwithstanding the foregoing, Confidential Information shall not
include any part of such information or data:

(a) which is or becomes public knowledge (through no fault of the Receiving
Party); or

(b) which is made available to the Receiving Party by a Third Party not under an
obligation of confidentiality with the Disclosing Party (and such lawful right
can be demonstrated by the Receiving Party’s written records); or

(c) which is already rightfully in the Receiving Party’s possession at the time
of receipt from the Disclosing Party (and such prior possession can be
demonstrated by the Receiving Party’s written records); or

(d) which is independently developed by an employee of the Receiving Party
and/or its Affiliates without the aid, application or use of confidential
information disclosed by the Disclosing Party (and such independent development
can be demonstrated by the Receiving Party’s written records).

1.15 “Contact Person” has the meaning specified in Section 3(e) hereof.

1.16 “Control” or “Controlled” means, with respect to any (a) material,
document, item of information, method, data or other Know-How or (b) Patent
Right or other intellectual property right, the possession (whether by ownership
or license, other than by a license granted pursuant to this Agreement) by a
Party or its Affiliates of the ability or right to grant to the other Party
access, ownership, a license and/or a sublicense as provided herein under such
item or right without violating the terms of any agreement or other arrangement
with any Third Party as of the Effective Date or, if such right is acquired
after the Effective Date, as of the date a Party first gained possession of such
right.

1.17 “Disclosing Party” has the meaning specified in Section 1.14 hereof.

1.18 “Discovery Know-How” means the Know-How transferred to Kaketsuken or its
Affiliates pursuant to Section 3 as well as any Know-How arising out of the use
of [*] or the Discovery Know-How.

 

-3-



--------------------------------------------------------------------------------

1.19 “Discovery Patent Rights” means the Patent Rights described on Schedule
1.19, which XOMA shall update from time to time to include any Patents Rights
covering [*] or the use thereof Controlled by XOMA or its Affiliates after the
Effective Date.

1.20 “Discovery Product” means an Antibody or Antibody Product derived from or
arising out of, directly or indirectly, the use of [*] the Discovery Know-How
and/or the practice of the Discovery Patent Rights, including without limitation
through the use of [*] the Discovery Know-How and/or the practice of the
Discovery Patent Rights to identify, validate or otherwise use a Target and/or
its associated ligand or receptor. As used herein, to “validate” a Target
includes any activities by which, using [*], Discovery Know-How, Discovery
Patent Rights and/or any Antibody arising therefrom, a Target is identified,
determined, confirmed and/or validated as being significant in a disease or
other biological pathway or used in any manner to develop a therapeutic and/or
prophylactic compound or product.

1.21 “EMEA” means the European Medicines Agency or any successor thereto.

1.22 “Event of Default” means an event described in Section 18(b)(i) hereof.

1.23 “FDA” means the United States Food and Drug Administration, or any
successor thereto.

1.24 “FDC Act” means the United States Food, Drug and Cosmetic Act (or any
successor thereto), as amended, and the rules and regulations promulgated
thereunder.

1.25 “Field” means the discovery, research, development, manufacture and/or
commercialization of Licensed Products for the treatment, palliation or
prevention of any disease or condition in humans.

1.26 “First Commercial Sale” means the first sale for use or consumption by the
general public of a Licensed Product in a country after Regulatory Approval has
been obtained in such country. For the avoidance of doubt, First Commercial Sale
shall not include the sale of any Licensed Product for use in clinical trials or
for compassionate use prior to Regulatory Approval.

1.27 “GAAP” means United States generally accepted accounting principles, as
they exist from time to time, consistently applied.

1.28 “ICC” has the meaning specified in Section 19(h)(ii) hereof.

1.29 “Indemnitee” has the meaning specified in Section 17(d) hereof.

1.30 “Indemnitor” has the meaning specified in Section 17(d) hereof.

1.31 “Inventions” has the meaning specified in Section 6 hereof.

1.32 “Kaketsuken Licensee” means, solely with respect to Licensed Products
discovered or modified by Kaketsuken through the use of any of the Transferred
Materials or the practice of any of the Licensed Patent Rights, any Third Party
to whom Kaketsuken licenses or grants

 

-4-



--------------------------------------------------------------------------------

rights, as part of a bona fide collaboration, development, commercialization or
marketing arrangement, to develop, commercialize, market or distribute any such
Licensed Product. No Third Party shall be a Kaketsuken Licensee if (a) such
Third Party is at the time of determination either misappropriating the Licensed
Know-How or infringing any of the Licensed Patent Rights or (b) such Kaketsuken
Licensee does not take material economic risk with respect to the development or
commercialization of the Licensed Product that is the subject of the applicable
arrangement; provided, however, that the foregoing clause (b) shall not prevent
Kaketsuken from using any Third Party as a distributor or selling agent. All
arrangements with a Kaketsuken Licensee shall be pursuant to a written
agreement, which will incorporate the applicable provisions of this Agreement
and provide that XOMA and its Affiliates shall be third party beneficiaries
thereof.

1.33 “Know-How” means any and all know-how, trade secrets, data, processes,
techniques, procedures, compositions, materials, devices, methods, formulas,
protocols, and research, preclinical and clinical data and information,
including any and all chemical, biochemical, toxicological, and scientific
research information, whether in written, electronic, graphic or video form or
any other form or format. Know-How shall not include Patent Rights.

1.34 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

1.35 “Licensed Know-How” means, collectively, the Discovery Know-How, the
Systems Know-How and the TAE Know-How.

1.36 “Licensed Patent Rights” means, collectively, the Discovery Patent Rights,
the Systems Patent Rights and the TAE Patent Rights.

1.37 “Licensed Product” means an Antibody or Antibody Product that is either a
Discovery Product or a TAE-Only Product.

1.38 “Net Sales” means, with respect to a Licensed Product, the gross amount
invoiced for sales of such Licensed Product to Third Parties (or Affiliates
which are end users of such Licensed Product), less the following unreimbursed
or non-refunded deductions with respect thereto, determined in accordance with
GAAP and calculated in United States dollars and to the extent such amounts have
not already been deducted from the amount invoiced: (a) amounts actually allowed
as volume or quantity discounts, rebates, price reductions, returns (including
recalls) and charge-backs, (b) sales, excise and turnover taxes and similar
duties, levies and charges collected, charged or otherwise imposed directly upon
and actually paid by such party and its Affiliates, and (c) all other direct
expenses or discounts, including but not limited to cash discounts, custom
duties and transportation and insurance charges.

In the event the Licensed Product is sold as part of a Combination Product (as
defined below), the Net Sales from the Combination Product, for the purposes of
determining royalty payments, will be determined by [*].

 

-5-



--------------------------------------------------------------------------------

In the event that the average sale price of the Licensed Product can be
determined but the average sale price of the other active compounds or active
ingredients in the Combination Product cannot be determined, Net Sales for
purposes of determining royalty payments will be calculated by [*]. If the
average sale price of the other active compounds or active ingredients can be
determined but the average price of the Licensed Product cannot be determined,
Net Sales for purposes of determining royalty payments will be calculated by
[*].

In the event that the average sales price of both the Licensed Product and the
other active compounds or active ingredients in the Combination Product cannot
be determined, the Net Sales of the Licensed Product shall be negotiated in good
faith by the Parties.

As used above, the term “Combination Product” means any Licensed Product sold in
conjunction with any other active component(s) (whether packaged together or in
the same therapeutic formulation).

Free samples of Licensed Product and the disposition of Licensed Product for, or
the use of Licensed Product in, preclinical or clinical (Phase 1–3) trials or
other market-focused (Phase 4) trials in which Licensed Product is provided to
patients without any payment shall not result in any Net Sales.

1.39 “Patent Rights” means all patents and patent applications existing as of
the Effective Date and all patent applications thereafter filed and patents
thereafter issued, including, without limitation, any continuations,
continuations-in-part, divisionals, provisionals or any substitute applications,
any patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplemental protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.

1.40 “Phase 1 Trial” means a human clinical trial in any country that is
intended to initially evaluate the safety and/or pharmacological effect of a
Licensed Product in subjects or that would otherwise satisfy the requirements of
21 C.F.R. 312.21(a), or its foreign equivalent.

1.41 “Phase 2 Trial” means a human clinical trial in any country that is
intended to initially evaluate the effectiveness of a Licensed Product for a
particular indication or indications in patients with the disease or indication
under study or that would otherwise satisfy the requirements of 21 C.F.R.
312.21(b), or its foreign equivalent

1.42 “Phase 3 Trial” means a pivotal human clinical trial in any country, the
results of which could be used to establish safety and efficacy of a Licensed
Product as a basis for a BLA or that would otherwise satisfy the requirements of
21 C.F.R. 312.21(c) or its foreign equivalent. In the event of a Phase 2/3
trial, initiation of Phase 3 shall be deemed to have occurred upon a decision by
Kaketsuken to continue enrollment for the pivotal portion of such trial.

1.43 “Receiving Party” has the meaning specified in Section 1.14 hereof.

 

-6-



--------------------------------------------------------------------------------

1.44 “Regulatory Approval” means any and all approvals (including any applicable
governmental price and reimbursement approvals), licenses, registrations, or
authorizations of any federal, national, multinational, state, provincial or
local regulatory agency, department bureau or other governmental entity that are
necessary for the manufacture, use, storage, import, transport, promotion,
marketing and sale of a Licensed Product in the Field in a country or group of
countries.

1.45 “Regulatory Authority” means any governmental authority in a country or
region that regulates the manufacture or sale of pharmaceutical products,
including the FDA and the EMEA, and any successors thereto.

1.46 “Representatives” has the meaning specified in Section 2(c) hereof.

1.47 “Research and Development” means, solely with respect to the use of the
Transferred Materials by Kaketsuken, the conduct of activities relating to the
discovery of Antibodies for Targets, the identification, characterization,
selection, optimization and research of Antibodies and Licensed Products and the
conduct of all tests, clinical and other studies and other activities (including
test method development, toxicology studies, statistical analysis and report
writing, preclinical and other testing, packaging and regulatory affairs,
product approval and registration activities) related thereto as are customarily
performed in the biopharmaceutical industry as part of research and development.
Research and Development may include without limitation (a) the discovery of
Antibodies that selectively bind to and act through Targets, (b) the development
of assays for Antibodies to, inter alia, confirm the activity of such Antibodies
or Target, and (c) the performance of affinity maturation on such Antibodies, in
each case with the objective of identifying Antibodies that have potential as
Licensed Products.

1.48 “Royalty Term” has the meaning specified in Section 11(a) hereof.

1.49 “Services” has the meaning specified in Section 4(a) hereof.

1.50 “Specification Confirmation” means (a) Kaketsuken has agreed that [*] (or a
repaired or replacement collection of polynucleotides as described in
Section 3(a)(ii)) is in accordance with the [*] Specifications as provided in
Section 3(a) and XOMA has received Kaketsuken’s written notice to that effect in
accordance with Section 3(a), (b) Kaketsuken is deemed to have agreed that [*]
(or such a repaired or replacement collection of polynucleotides) is in
accordance with the [*] Specifications as provided in Section 3(a), or (c) the
Third Party reviewer provided for in Section 19(h)(i) has determined that [*]
(or such a repaired or replacement collection of polynucleotides) is in
accordance with the [*] Specifications as provided in Section 19(h)(i) and has
notified the Parties of its determination.

1.51 “Systems” means the informatics and other materials handling systems,
associated software applications and related data systems, Patent Rights related
to the foregoing (the “Systems Patent Rights”) and related Know-How (the
“Systems Know-How”), each as more particularly described on Schedule 1.51. For
the purposes of this Agreement, Systems shall not include any Third Party
software, operating system, data device or other materials not actually
integrated into the software applications and related data systems constituting
the Systems.

 

-7-



--------------------------------------------------------------------------------

1.52 “Systems Know-How” has the meaning specified in Section 1.51 hereof.

1.53 “Systems Patent Rights” has the meaning specified in Section 1.51 hereof.

1.54 “TAE Know-How” has the meaning specified in Section 1.58 hereof.

1.55 “TAE-Only Product” means an Antibody or Antibody Product that is not a
Discovery Product and that Kaketsuken elects to develop using the TAE Know-How
and/or practicing the TAE Patent Rights.

1.56 “TAE Patent Rights” has the meaning specified in Section 1.58 hereof.

1.57 “Target” means a gene and the products encoded by such gene, including,
without limitation, (a) any partial or full-length DNA sequence from such gene
(including any mutant or polymorphic forms thereof), (b) any RNA sequence
(including any post-transcriptionally modified variants thereof) encoded by any
such gene, (c) any peptide, polypeptide or protein (including any
post-translationally modified variants thereof) encoded by any such gene,
(d) any derivatives or fragments of any of the foregoing, and/or (e) any species
variants or homologs of any of the foregoing.

1.58 “Target Affinity Enhancement Technology” or “TAE Technology” means (a) the
materials and Know-How (the “TAE Know-How”) and (b) the Patent Rights (the “TAE
Patent Rights”), each as more particularly described on Schedule 1.58, that set
forth an embodiment of the technology made available by XOMA for improving or
enhancing the affinity of an Antibody.

1.59 “Territory” means all of the countries and territories of the world.

1.60 “Third Party” means any person or entity other than Kaketsuken, XOMA and
their respective Affiliates.

1.61 [*]

1.62 [*]

1.63 “Transferred Materials” means, collectively, [*], the Licensed Know-How,
the Systems and/or any related materials actually transferred to Kaketsuken
pursuant to this Agreement.

1.64 “Valid Claim” means either (a) a claim of an issued and unexpired patent
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal and that is not
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, or (b) a claim of a pending parent patent application that has not
been abandoned or finally rejected without the possibility of appeal or
refiling.

1.65 “Validation Data” has the meaning specified in Section 3(a)(i) hereof.

 

-8-



--------------------------------------------------------------------------------

1.66 “Verification Notice” has the meaning specified in Section 3(c)(i) hereof.

1.67 “Verification Tests” means the tests described on Schedule 1.67.

1.68 [*]

1.69 “[*] Specifications” means Kaketsuken’s specifications for [*] set forth on
Schedule 1.68.

1.70 “XOMA Group” means XOMA Ltd., a NASDAQ-listed Bermuda company, and its
wholly-owned subsidiaries XOMA (Bermuda) Ltd., XOMA Ireland Limited, XOMA
Limited, XOMA Technology Ltd., XOMA (US) LLC and XOMA.

Section 2. COLLABORATION OVERVIEW

(a) Objectives. Kaketsuken and XOMA intend to collaborate in the discovery of
Antibodies and/or Antibody Products, with (in general) XOMA constructing and/or
transferring certain materials and providing access to certain intellectual
property rights and Kaketsuken conducting various discovery and other
activities, in each case as provided in or permitted by this Agreement (the
“Collaboration”). It is intended that the Collaboration will be conducted as a
collaborative effort with activities by the Parties carried out primarily at
each Party’s respective facilities, except as otherwise provided herein.

(b) Cooperation. As part of the Collaboration, it is anticipated that each Party
will provide the other Party with advice and the benefits of its experience
within its areas of relative expertise that are relevant to the Collaboration
(to the extent it may do so without violating any existing contractual or other
obligations or surrendering any valuable trade secrets or other intellectual
property rights not licensed hereunder). By way of example, (i) in the event
Kaketsuken is unable to achieve a particular desired result with respect to one
or more Targets using the Transferred Materials, then XOMA will provide advice,
based on its then current knowledge, regarding one or more means of achieving
such result, what additional intellectual property rights may be necessary in
order for Kaketsuken to implement such means and from whom such rights might be
acquired and (ii) in the event XOMA becomes aware of new Third Party
intellectual property rights that are necessary in order to effectively use the
Transferred Materials, then XOMA will notify Kaketsuken of such new intellectual
property rights and from whom such rights might be acquired and, XOMA will in
good faith undertake negotiations with such Third Party regarding such
intellectual property rights, and make a good faith effort to include in such
negotiations a right to sublicense such intellectual property rights to
Kaketsuken, it being understood in any event that no such advice or other
assistance shall be deemed an assurance that a solution to any problem will be
found, that rights to such additional intellectual property can be acquired or
that such advice represents a complete solution to such problem, and no
provision of this Agreement shall obligate the Party providing any such advice
or other assistance to solve any such problem, implement any proposed solution
or expend any significant resources.

(c) Committee. As soon as practicable after the Effective Date, the Parties
shall establish a committee (the “Collaboration Committee”) comprised of
representatives designated by

 

-9-



--------------------------------------------------------------------------------

each of XOMA and Kaketsuken, each of whom shall have experience and seniority
sufficient to enable him or her to make decisions on behalf of the Party he or
she represents within the scope of the authority of the Collaboration Committee
as provided herein. The Collaboration Committee shall be responsible for
overseeing and directing the Parties’ interaction and performance of their
respective obligations under this Agreement. In reaching decisions or taking
action, the Collaboration Committee shall strive for unanimity. In the event
unanimity cannot be reached, the matter shall be referred to the chief executive
officers of XOMA and Kaketsuken, or their respective designees (the
“Representatives”), for further review and resolution pursuant to
Section 19(h)(ii).

Section 3. DELIVERABLES; DELIVERY

(a) Specification Confirmation.

(i) On or after the Effective Date but prior to [*], XOMA shall provide to
Kaketsuken such data as is reasonably necessary to determine whether [*] is in
accordance with the [*] Specifications (the “Validation Data”). Kaketsuken shall
have [*] following receipt of the Validation Data by Kaketsuken to determine
whether it agrees that [*] is in accordance with the [*] Specifications and to
notify XOMA in writing of its determination, or it shall be deemed to have
agreed that [*] is in accordance with the [*] Specifications.

(ii) If, prior to the end of the [*] period referred to in Section 3(a)(i),
Kaketsuken notifies XOMA in writing that it has determined that [*] is not in
accordance with the [*] Specifications, then, [*] either (x) XOMA shall have a
period of [*] thereafter to carry out work on [*] in order to bring it into
accordance with the [*] Specifications or to provide Kaketsuken with a
comparable replacement collection of polynucleotides that meets the [*]
Specifications, or (y) the provisions of Section 19(h)(i) shall apply. If [*]
set forth in clause (x) of the immediately preceding sentence, then prior to the
end of such [*] period and prior to delivery of the repaired or replacement
collection of polynucleotides to Kaketsuken, XOMA shall provide to Kaketsuken
such data as is reasonably necessary to determine whether such repaired or
replacement collection of polynucleotides is in accordance with the [*]
Specifications. Kaketsuken shall have [*] following receipt of such data by
Kaketsuken to determine whether it agrees that such repaired or replacement
collection of polynucleotides is in accordance with the [*] Specifications and
to notify XOMA in writing of its determination, or it shall be deemed to have
agreed that such repaired or replacement collection of polynucleotides is in
accordance with the [*] Specifications. If, prior to the end of such [*] period,
Kaketsuken notifies XOMA in writing that it has determined that such repaired or
replacement collection of polynucleotides is not in accordance with the [*]
Specifications, then the provisions of Section 19(h)(i) shall apply. In the
event of Specification Confirmation with respect to any such repaired or
replacement collection of polynucleotides, such repaired or replacement
collection of polynucleotides shall be deemed “[*]” and part of the “Transferred
Materials” for all purposes of this Agreement.

 

-10-



--------------------------------------------------------------------------------

(b) Deliverables. Within [*] following Specification Confirmation, XOMA shall
deliver [*], the Discovery Know-How relating thereto, the TAE Know-How and the
Systems to Kaketsuken’s facility (Kikuchi Research Center) located at Kyokushi
kawabe, Kikuchi-shi, Kumamoto, Japan, as evidenced by the Delivery and Receipt
Acknowledgement in the form attached as Exhibit A. At such time, XOMA shall
provide [*] in the quantities, and together with the additional information, set
forth in Schedule 3(b); [*].

(c) Verification.

(i) Once Kaketsuken receives [*], Kaketsuken will promptly perform the
Verification Tests. The Verification Tests set forth in Part A of Schedule 1.67
shall be performed by Kaketsuken with the guidance of XOMA representatives, who
shall be [*], it being understood that no portion of the Verification Tests, or
any activities related thereto, will be conducted without the concurrence of
XOMA’s representatives. Kaketsuken shall have [*] following receipt of [*] by
Kaketsuken to perform the Verification Tests and to notify XOMA in writing of
the results thereof, or [*] shall be deemed to have passed the Verification
Tests. When [*] has or is deemed to have passed the Verification Tests,
Kaketsuken shall so inform XOMA in writing (the “Verification Notice”).

(ii) If, prior to the end of the [*] period referred to in Section 3(c)(i),
Kaketsuken notifies XOMA in writing that the Verification Tests have been
completed and [*] has not passed the Verification Tests, then either (x) [*],
such [*] period shall be extended for a period not to exceed [*] in order to
permit XOMA representatives to provide additional guidance to Kaketsuken in
carrying out additional Verification Tests; provided, that in order for [*] set
forth in this clause (x), it must first [*], or (y) if [*] extend such [*]
period as provided in the preceding clause (x), Kaketsuken shall return the
following to XOMA or, at XOMA’s option, destroy the following and provide XOMA
with a certificate confirming such destruction: (1) [*], (2) all of the other
Transferred Materials, or such portion(s) thereof as XOMA shall designate, and
(3) any materials and/or data derived from or arising out of Kaketsuken’s use of
the Transferred Materials, or such portion(s) thereof as XOMA shall designate.
Subject to Sections 18(e) and 19(h), in the event [*] set forth in clause (x) of
this Section 3(c)(ii) within [*] following the end of the [*] period referred to
in Section 3(c)(i), then this Agreement shall be deemed terminated in its
entirety. For the avoidance of doubt, Kaketsuken shall have no payment
obligation under Section 9 in the event [*] set forth in such clause (y).

(iii) Kaketsuken (A) shall bear all costs and expenses incurred by it in
connection with the activities conducted pursuant to this Section 3(c), (B) will
compensate XOMA for its activities conducted pursuant to this Section 3(c) at
the rate of [*] per person per hour [*] for all XOMA Group personnel involved
and (C) will reimburse XOMA for all reasonable travel, lodging and other
expenses of XOMA’s employees and consultants carrying out such activities
documented to the reasonable satisfaction of Kaketsuken.

(d) Delivery. Delivery of the Transferred Materials shall be deemed to have
taken place, F.O.B. XOMA’s Berkeley, California, USA facility, upon provision of
the same to an independent

 

-11-



--------------------------------------------------------------------------------

carrier designated by XOMA and reasonably acceptable to Kaketsuken. Title and
risk of loss shall transfer to Kaketsuken upon such delivery. All Transferred
Materials will be delivered “as is.” XOMA EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT THERETO, INCLUDING
WITHOUT LIMITATION MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.

(e) Contact Person. XOMA shall provide written notice to Kaketsuken which shall
identify the name and e-mail address of the person at XOMA (“Contact Person”) to
which Kaketsuken may provide any response or notice pursuant to this Section 3.
[*].

Section 4. SERVICES

(a) Services Defined. Upon the request of Kaketsuken, XOMA agrees to perform the
services described in Schedule 4(a) (the “Services”). XOMA warrants that it has
and/or will retain employees and/or consultants with the skills, ability and
training necessary to, and that it shall, render the Services in a timely and
professional manner consistent with industry standards in accordance with the
terms of this Section 4, including Schedule 4(a). Subject to the foregoing, the
manner and means by which XOMA chooses to complete the Services are in XOMA’s
sole discretion and control. XOMA’s only service obligations with respect to the
validation, implementation or use of the Transferred Materials at Kaketsuken
shall be those expressly provided in Section 3(c) and this Section 4. For the
avoidance of doubt, (i) the Services shall be in addition to the activities to
be performed by XOMA under Section 3(c), and (ii) any employees and/or
consultants of XOMA performing such activities or rendering the Services shall
be bound by the same obligations as provided for in Section 15, and XOMA shall
remain fully responsible to Kaketsuken for the fulfillment by them of the
confidentiality obligations as provided therein.

(b) Expenses. Kaketsuken will reimburse XOMA for all reasonable travel, lodging
and other expenses of XOMA’s employees and consultants rendering the Services
documented to the reasonable satisfaction of Kaketsuken.

(c) Other Services. XOMA (including its employees rendering the Services) may
conduct activities with and provide services to, and its consultants rendering
the Services may perform services for or be employed by, Third Parties so long
as doing so does not cause XOMA to breach its obligations under this Section 4
or any other provision of this Agreement.

(d) Term. The Parties shall have no further rights or obligations with respect
to this Section 4 (other than those accrued prior to such termination) upon the
earliest of (i) termination of this Agreement in accordance with its terms,
(ii) termination of this Section 4 by either Party upon a breach by the other
Party of this Section 4 that is not cured within sixty (60) days of such other
Party becoming aware of such breach, effective immediately upon written notice
to the breaching Party, (iii) termination by Kaketsuken of this Section 4, at
its discretion, upon prior written notice to XOMA [*].

Section 5. GRANTS OF RIGHTS; [*]

 

-12-



--------------------------------------------------------------------------------

(a) [*], TAE Technology, Etc. XOMA grants to Kaketsuken, on its own behalf and
on behalf of its Affiliates, in the Field throughout the Territory, subject to
the terms, conditions and limitations set forth in this Agreement:

(i) an exclusive (except as to the use of [*] by XOMA and its Affiliates, as
provided in Section 5(h)), non-transferable license and/or right, without the
right to grant sublicenses, to use [*] as delivered pursuant to Section 3(b) to
Kaketsuken to identify, isolate, modify and develop Discovery Products; and

(ii) a non-exclusive, non-transferable license and/or right, without the right
to grant sublicenses, to:

(x) use the Systems and/or the Discovery Know-How, and/or practice the Systems
Patent Rights and/or the Discovery Patent Rights, in each case at Kaketsuken to
discover, identify, isolate, modify and/or develop Discovery Products; and

(y) use the TAE Technology and/or the Systems, and/or practice the TAE Patent
Rights and/or the Systems Patent Rights, in each case at Kaketsuken to alter,
modify and/or express Antibodies and Antibody Products in order to discover,
identify, isolate, modify and/or develop Licensed Products.

The grants provided for in this Section 5(a) include, to the extent required, a
right and license to Kaketsuken, its Affiliates and any Kaketsuken Licensee,
subject to the other limitations of this Agreement, to Commercialize any
Licensed Product derived from or arising out of, directly or indirectly, the use
of the Transferred Materials or the practice of the Licensed Patent Rights. The
grant provided for under Section 5(a)(i) includes any Patent Right (other than
the BCE Patent Rights, Kaketsuken’s rights to which are addressed in clause
(b) below), copyright or similar intellectual property right that is, as of the
Effective Date, under the Control of XOMA and/or its Affiliates [*] and shall be
subject to all applicable limitations, restrictions and obligations provided for
in this Agreement and the terms of any license or grant of rights from or other
agreement with a Third Party [*] the benefit of which is claimed by Kaketsuken.

(b) BCE Patent Rights. In addition, to the extent that the conduct by Kaketsuken
of any of the activities expressly licensed by XOMA hereunder constitutes the
practice of the BCE Patent Rights, Kaketsuken shall be deemed to have a
non-exclusive license, without the right to grant sublicenses, under the BCE
Patent Rights to conduct such activities solely as provided in, and as limited
by, the scope of the license grants in Section 5(a). For the avoidance of doubt,
the license granted pursuant to this Section 5(b) shall not include any right
(i) to make or have made any quantities of any product, including an Antibody,
in a prokaryote other than as reasonably necessary to conduct Research and
Development activities, (ii) to conduct phage display other than with the
Transferred Materials and/or (iii) to conduct any activities for a Third Party
except as reasonably necessary for a Kaketsuken Licensee to make (but not
manufacture using the BCE Patent Rights), use, sell, offer to sell, import or
export a Licensed Product or have any of these done on its behalf after the
initial binding domains have been identified or discovered by Kaketsuken.

 

-13-



--------------------------------------------------------------------------------

Kaketsuken agrees that it will not practice any Valid Claim of the BCE Patent
Rights outside of the scope of the license granted in this Section 5(b) without
first obtaining a license from XOMA.

(c) Option. Kaketsuken shall have an option right to use XOMA’s E. coli cell
expression system and practice the BCE Patent Rights to manufacture or have
manufactured the Licensed Products on terms to be negotiated in good faith by
the Parties.

(d) [*].

(e) Trade Secrets. Kaketsuken and/or each person or entity, including authorized
Third Parties, who has access to the Transferred Materials, the Systems and/or
the Source Code or Software (as such terms are defined in Section 8)
acknowledges the “trade secret” nature of each and every formula, algorithm or
computational method contained therein, as well as XOMA’s ownership and prior
right to such trade secret information. Kaketsuken shall take reasonable steps
to prevent the dissemination of the trade secret information contained therein
and shall permit the dissemination of such information only to those persons or
entities with a “need to know” such information who acknowledge their obligation
to maintain the secrecy of such trade secrets and not to use them for purposes
not authorized hereunder. For the avoidance of doubt, Kaketsuken shall have an
implied license to the trade secrets described in this Section 5(e) as is
reasonably necessary to enjoy the benefits of the licenses otherwise granted in
this Agreement.

(f) [*] each of Kaketsuken and XOMA shall be obligated to keep accurate books
and records sufficient to identify with reasonable specificity the uses to which
[*] have been put and the Discovery Products which have been derived from or
arose out of, directly or indirectly, the use of [*].

(g) Limitations on Use of Same Source Materials and Copies. None of XOMA or its
Affiliates shall [*]. Subject only to the foregoing, Kaketsuken acknowledges
that XOMA and/or its Affiliates may, on their own behalf or on behalf of one or
more Third Parties (x) [*], and/or (y) undertake competitive activities directed
to a Target, including using copies of the Licensed Know-How and/or the Systems.

(h) Retention of Rights by XOMA. XOMA shall retain (i) the ownership and right
to use [*] for itself, its Affiliates or any Third Party to which XOMA or an
Affiliate of XOMA licenses or grants rights, as part of a bona fide
collaboration, development, commercialization or marketing arrangement, to
develop, commercialize, market or distribute Antibody Products, and (ii) the
ownership and right to use, sell, license, transfer or otherwise exploit the
Licensed Know-How and the Systems, the Source Code or the Software (as such
terms are defined in Section 8), [*], the Licensed Patent Rights and/or any
other Patent Right, copyright or other item of intellectual property that covers
or claims the Transferred Materials and/or their creation, construction or use.
[*]. Except as otherwise expressly provided in this Agreement, under no
circumstances shall a Party hereto, as a result of this Agreement, obtain any
ownership interest in or other right to any technology, know-how, patents,
patent applications, gene or genomic sequence data or information, products, or
biological materials of the other Party, including items owned, controlled

 

-14-



--------------------------------------------------------------------------------

or developed by, or licensed to, the other Party, or transferred by the other
Party to said Party, at any time pursuant to this Agreement.

Section 6. KAKETSUKEN INVENTIONS; UNBLOCKING LICENSE

Kaketsuken shall, as between Kaketsuken and XOMA, have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to any
and all intellectual property rights, including but not limited to all patent
rights for any inventions, arising out of or relating to its use or practice of
the Transferred Materials (“Inventions”) or any activities contemplated
hereunder that are owned by Kaketsuken in accordance with applicable patent law,
and shall be free to seek and obtain patent protection, except with respect to
[*], the Discovery Patent Rights or the BCE Patent Rights themselves, for any
Inventions; provided, however, that, solely to the extent such patent or patent
application relating to such Invention contains claims that would cover the use
or practice of the Transferred Materials, the Licensed Patent Rights and/or any
patent or patent application covering the use of the Systems or would block XOMA
or its licensees, partners or collaborators from full enjoyment of the same
rights as are licensed hereunder to Kaketsuken, (a) Kaketsuken shall provide
written notice of the filing of any such patent application to XOMA, and in the
event Kaketsuken elects not to prosecute any such patent application or maintain
any resulting patent, XOMA, at its own expense, but with the full assistance of
Kaketsuken, shall be free to prosecute such patent application and/or maintain
such patent, and (b) Kaketsuken shall be deemed to have granted to XOMA a
non-exclusive, fully paid-up, irrevocable, worldwide license, with the right to
grant sublicenses, in order for XOMA, and any Third Party working with XOMA,
directly or without limitation as a licensee, partner or collaborator, to enjoy
the benefit, on its own behalf or on behalf of any Third Party, of the use or
practice of the Transferred Materials, the Licensed Patent Rights and/or any
patent or patent application covering the use of the Systems, provided, however,
that such sublicenses by XOMA will be granted to such a Third Party only in the
event that such Third Party is obligated to grant a license to XOMA, with the
right to sublicense to licensees of XOMA, under any patent of such Third Party
to the extent such patent contains claims that would cover the use or practice
of the Transferred Materials, the Licensed Patent Rights and/or the Systems by
Kaketsuken as provided herein or would block Kaketsuken from full enjoyment of
the rights thereto that are licensed hereunder. In the event that, after the
Effective Date, Kaketsuken acquires Control of any Patent Rights to which this
Section 6 would apply because the invention disclosures in such Patent Rights
are covered by the first sentence hereof, then, subject to any limitations and
obligations of any written agreement relating to such Patent Rights, Kaketsuken
shall, at XOMA’s option, extend to XOMA the same rights to such Patent Rights as
are otherwise provided for herein.

Section 7. LIMITATIONS ON USE AND MODIFICATION

(a) Certain Transfers. All uses of the Transferred Materials shall initially be
performed at Kaketsuken’s facility (Kikuchi Research Center) located at Kyokushi
kawabe, Kikuchi-shi, Kumamoto, Japan; provided, however, that on not less than
thirty (30) days’ prior written notice to XOMA, Kaketsuken may change the
location to, or may add an additional location to include, any other site of its
selection that is and will remain under its exclusive control, it being
understood that XOMA shall have no responsibility hereunder for any such
transfer. Any site at

 

-15-



--------------------------------------------------------------------------------

which the Transferred Materials will be used shall be and shall remain
accessible to Kaketsuken’s employees and consultants only, shall be under the
exclusive control of Kaketsuken and shall have reasonable safeguards designed to
protect the Transferred Materials from theft, destruction or unauthorized use,
it being understood that any such employee or consultant shall agree in writing,
prior to being given access thereto, to abide by obligations no less stringent
than those contained in this Agreement and to transfer and assign to Kaketsuken
all intellectual property rights for any invention arising out of the use of the
Transferred Materials, and Kaketsuken shall remain fully responsible to XOMA for
the fulfillment by any such employee or consultant of the confidentiality,
transfer and assignment obligations as provided therein.

(b) Certain Limitations. Kaketsuken acknowledges, represents and warrants that
the transfers provided for by this Agreement arise out of and are part of the
Collaboration; provided, however, that the use of the Transferred Materials and
the practice of the Licensed Patent Rights and any other Patent Rights to which
rights are granted pursuant to this Agreement may, subject to the applicable
provisions of this Agreement, be used by Kaketsuken for any other purpose
including the discovery, development and subsequent commercial sale of any
composition of matter in the Field. Notwithstanding the foregoing, the following
restrictions shall apply to the Transferred Materials:

(i) Except by XOMA, [*] may not be altered, modified or copied.

(ii) The Transferred Materials may not be transferred or disposed of to a Third
Party; provided, however, that [*].

(iii) Kaketsuken shall not use the Transferred Materials or practice the
Licensed Patent Rights and any other Patent Rights to which rights are granted
pursuant to this Agreement on behalf of any Third Party, [*]or otherwise engage
in activities not directly associated with Kaketsuken’s own internal discovery,
research and development programs; provided, however, that, so long as the other
limitations of this Agreement are satisfied, Kaketsuken may use the Transferred
Materials or practice the Licensed Patent Rights and any other Patent Rights
covered by this Agreement with respect to any Licensed Product as to which
Kaketsuken has either in-licensed or acquired rights from a Third Party where
such in-license or grant of rights is for the exclusive development of such
Licensed Product or variants thereof by Kaketsuken and the original licensor
does not become a Kaketsuken Licensee with respect to such Licensed Product.

(iv) Kaketsuken acknowledges that its rights to use the Transferred Materials
are subject to all applicable limitations, restrictions and obligations provided
for in the terms of any license or grant of rights from or other agreement with
a Third Party the benefit of which is claimed by Kaketsuken.

(v) None of the grants of rights or licenses herein or the use of any of the
Transferred Materials extend to or permit Kaketsuken to work with or extend any
benefit hereunder to (A) any composition of matter, article of manufacture or
Know-How arising out of the unauthorized use of any item of Know-How or practice
of any

 

-16-



--------------------------------------------------------------------------------

Patent Right owned or controlled by XOMA or its Affiliates that is also licensed
to Kaketsuken or (B) any Third Party who is engaged in such unauthorized use or
practice.

Section 8. CERTAIN PROVISIONS RELATING TO SOFTWARE

(a) Additional Definitions. For purposes of this Section 8, the following terms
shall have the respective meanings indicated below:

(i) “Applicable Patent Rights” shall mean (A) in the case where XOMA is the
grantor of rights, claims of patents that (I) are now or hereafter acquired,
owned by or assigned to XOMA and (II) cover subject matter contained in the
Source Code or the Software, and (B) in the case where Kaketsuken is the grantor
of rights, claims of patents that (I) are now or hereafter acquired, owned by or
assigned to Kaketsuken and (II) cover subject matter contained in the Covered
Code or the Covered Software.

(ii) “Covered Code” shall mean the Source Code and any Modifications to the
Source Code made by Kaketsuken or any person or entity acting on Kaketsuken’s
behalf.

(iii) “Covered Software” shall mean the Software and any Modifications to the
Software made by Kaketsuken or any person or entity acting on Kaketsuken’s
behalf.

(iv) “Modifications” shall mean any addition to, deletion from and/or other
change to the substance and/or structure of the Source Code or the Software
designated in item A.1 of Schedule 1.51 as non-encrypted. When code is released
as a series of files, a Modification is (A) any addition to or deletion from the
contents of a file containing the Covered Code or the Covered Software and/or
(B) any new file or other representation of computer program statements that
contains any part of the Covered Code or the Covered Software.

(v) “Software” shall mean the software, programs and/or computer instruction
sets, other than the Source Code, consisting of the versions thereof existing
and deployed at XOMA as of the Effective Date and more fully described in item
A.1 of Schedule 1.51 and any changed or modified versions thereof that correct
significant defects contained in the Software as of the Effective Date
(“Corrected Software”). Expressly excluded from the definition of Software are
(A) other programs, software and/or computer instructions that XOMA derives from
such programs, software and/or computer instructions or develops, acquires or
obtains the right to sublicense during the term of this Section 8, as well as
(B) any changed, modified or enhanced versions of the Software (other than
Corrected Software).

(vi) “Source Code” shall mean the human readable form of the Software designated
in item A.1 of Schedule 1.51 as non-encrypted that is suitable for modification,
including all modules it contains, plus any associated data files, interface
definition files, scripts used to control compilation and installation of an
executable computer instruction.

 

-17-



--------------------------------------------------------------------------------

(b) Corrected Software. If, within the first [*] following the Effective Date,
XOMA develops, licenses or acquires any Corrected Software, XOMA shall promptly
provide Kaketsuken with a copy thereof. All Corrected Software shall be deemed,
in accordance with the terms and conditions of this Section 8 and without
payment of additional consideration, to be included in the definition of
Software.

(c) Terms and Conditions.

(i) Any reproduction, use or dissemination of any Covered Code or Covered
Software, including without limitation, any Modifications thereof, shall be
limited to activities undertaken by Kaketsuken employees who are subject to the
confidentiality and intellectual property provisions of this Agreement.
Notwithstanding the foregoing, Kaketsuken may employ or use Third Parties to
make Modifications or use the Covered Code or the Covered Software for purposes
reasonably related to Kaketsuken’s legitimate use as provided for by this
Agreement, including this Section 8. Kaketsuken shall not grant any such Third
Party the right to access the Software designated in item A.1 of Schedule 1.51
as non-encrypted or the Source Code unless and until such Third Party executes a
written confidentiality agreement that provides, in addition to the other terms
and conditions of such agreement, that (A) the Third Party will abide, for
XOMA’s and Kaketsuken’s benefit, by the limitations provided for in this
Section 8 and the other provisions of this Agreement, (B) all work will be
undertaken by such Third Party in a manner so as to establish that any such work
is done as a “work made for hire” and (C) such Third Party will assign any
patent rights to Kaketsuken such that they become Applicable Patent Rights.

(ii) Kaketsuken shall retain and reproduce in all copies of the Covered Code and
the Covered Software (A) the copyright and other proprietary notices and
disclaimers of XOMA as they appear in the Source Code and the Software,
respectively, (B) all notices in the Source Code and/or the Software that refer
to this Section 8, and (C) to the extent it does not already exist, the notice
provided for below:

“Portions Copyright (c) 2005-2009 XOMA Technology Ltd. All Rights Reserved.

“This file contains Source Code or Software or Modifications thereof as defined
in and that are subject to a software license and related terms between
Kaketsuken and XOMA Development Corporation. You may not use this file except in
compliance with that license and those terms. Please obtain a copy of the
software license and related terms between Kaketsuken and XOMA by contacting
General Manager of Research Department 1, of Kaketsuken, and read it before
using this file.

“Unless otherwise stated, these materials are distributed on an ‘AS IS’ basis,
WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND XOMA HEREBY
DISCLAIMS ALL SUCH WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY

 

-18-



--------------------------------------------------------------------------------

WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUIET ENJOYMENT
OR NON-INFRINGEMENT. Please see the software license and related terms between
Kaketsuken and XOMA for the specific language governing rights and limitations
under that license and those terms.”

(iii) For any Modifications, Kaketsuken must cause the modified files to carry
notices stating that Kaketsuken changed the files and the date of such change.

(iv) Kaketsuken will use commercially reasonable and diligent efforts to protect
XOMA’s proprietary interests in and to the Software, the Source Code and XOMA’s
Applicable Patent Rights, including, as appropriate, ensuring that there is
password protection of any computer or network containing any copies of the
Covered Code or the Covered Software. In addition, Kaketsuken will prohibit its
employees from disclosing to unauthorized Third Parties the Covered Code or the
Covered Software except under the conditions required by this Section 8 and the
acknowledgement that the Software and the Source Code constitute Confidential
Information of XOMA under this Agreement.

(d) Kaketsuken Exclusive Rights. Kaketsuken shall own all Modifications to the
Source Code or the Software designated in item A.1 of Schedule 1.51 as
non-encrypted created by Kaketsuken pursuant to this Section 8 and shall have no
obligation to share or provide copies or updates thereof to XOMA.

(e) Representations and Warranties Regarding Software and Source Code. XOMA
represents and warrants that the Source Code and the Software were made by XOMA
employees and constitute a “work made for hire” and were not authored or
distributed to Kaketsuken in violation of any agreements between XOMA and any
Third Party, including any “open source” licenses.

 

-19-



--------------------------------------------------------------------------------

(f) Limitations on Warranties and Support. XOMA’s only obligations to provide to
Kaketsuken updates to, revisions to or modifications of any of the Transferred
Materials shall be those expressly provided in this Section 8. Kaketsuken shall
be responsible for providing, at its cost, any Third Party hardware or software
required to deploy and operate the Systems. The Covered Code or the Covered
Software may contain in whole or in part pre-release, untested or not fully
tested works, may contain errors that could cause failures or loss of data, and
may be incomplete or contain inaccuracies. Kaketsuken expressly acknowledges and
agrees that use of the Covered Code or the Covered Software, or any portion
thereof, is at Kaketsuken’s sole and entire risk. UNLESS OTHERWISE STATED, THE
SOURCE CODE AND THE SOFTWARE ARE PROVIDED “AS IS” AND WITHOUT WARRANTY, UPGRADES
OR SUPPORT OF ANY KIND. UNLESS OTHERWISE STATED, XOMA, ITS LICENSOR(S) AND
CONTRIBUTORS (COLLECTIVELY REFERRED TO AS “XOMA” FOR THE PURPOSES OF THIS
SECTION 8(f)) EXPRESSLY DISCLAIM ALL WARRANTIES AND/OR CONDITIONS, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES AND/OR CONDITIONS
OF MERCHANTABILITY, OF SATISFACTORY QUALITY, OF FITNESS FOR A PARTICULAR
PURPOSE, OF ACCURACY, OF QUIET ENJOYMENT AND OF NONINFRINGEMENT OF THIRD PARTY
RIGHTS. XOMA DOES NOT WARRANT AGAINST INTERFERENCE WITH KAKETSUKEN’S ENJOYMENT
OF THE COVERED CODE AND THE COVERED SOFTWARE, THAT THE FUNCTIONS CONTAINED IN
THE COVERED CODE OR THE COVERED SOFTWARE WILL MEET KAKETSUKEN’S REQUIREMENTS,
THAT THE OPERATION OF THE COVERED CODE OR THE COVERED SOFTWARE WILL BE
UNINTERRUPTED OR ERROR-FREE, OR THAT DEFECTS IN THE COVERED CODE OR THE COVERED
SOFTWARE WILL BE CORRECTED. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY
XOMA OR ANY XOMA REPRESENTATIVE SHALL CREATE A WARRANTY. Kaketsuken acknowledges
that neither the Covered Code nor the Covered Software is intended for use in
the operation of nuclear facilities, aircraft navigation, communication systems
or air traffic control machines, in which case the failure of the Covered Code
or the Covered Software could lead to death, personal injury or severe physical
or environmental damage.

(g) Government End Users. Each of the Covered Code and the Covered Software is a
“commercial item” as defined in FAR 2.101. Government software and technical
data rights in the Covered Code or the Covered Software include only those
rights customarily provided to the public as defined in this Section 8. This
customary commercial license in technical data and software is provided in
accordance with FAR 12.211 (Technical Data) and 12.212 (Computer Software) and,
for Department of Defense purchases, DFAR 252.227-7015 (Technical Data —
Commercial Items) and 227.7202-3 (Rights in Commercial Computer Software or
Computer Software Documentation). Accordingly, all U.S. Government End Users
acquire the Covered Code or the Covered Software with only those rights set
forth herein.

Section 9. UPFRONT FEE

In consideration for the obligation to deliver [*] in accordance with the [*]
Specifications, the Discovery Know-How relating thereto and the Systems and the
transfers and grants of rights

 

-20-



--------------------------------------------------------------------------------

relating to the TAE Technology, Discovery Patent Rights, BCE Patent Rights and
[*], Kaketsuken shall pay XOMA a non-refundable fee as follows:

 

  (a) Six Million United States Dollars (US$6,000,000) payable on, or not later
than [*] following, delivery by Kaketsuken of the Verification Notice pursuant
to Section 3(c), and

 

  (b) Two Million United States Dollars (US$2,000,000) payable following
delivery by Kaketsuken of the Verification Notice pursuant to Section 3(c) on
the first anniversary of the Effective Date; provided, that [*].

Section 10. MILESTONES

For each Licensed Product, on a Licensed Product-by-Licensed Product basis,
Kaketsuken shall pay XOMA the amounts set forth below:

 

Event

  

Payment

First dosing in a Phase 1 Trial    [*] First dosing in a Phase 2 Trial    [*]
First dosing in a Phase 3 Trial    [*] Acceptance of first filing of BLA    [*]

For the avoidance of doubt, the milestone payments due for each Licensed Product
shall be paid only once per each Licensed Product.

Section 11. ROYALTY PAYMENTS

(a) Term. Kaketsuken shall pay XOMA a running royalty on a Licensed
Product-by-Licensed Product and country-by-country basis upon the First
Commercial Sale of each such Licensed Product in each such country for fifteen
(15) years after First Commercial Sale of each such Licensed Product in each
such country (the “Royalty Term”).

(b) Rate. The royalty obligation hereunder shall be payable at a rate of [*] of
the Net Sales of each Discovery Product for the [*].

Section 12. REPORTING AND RECORD KEEPING

(a) Milestone Reporting. During the term of this Agreement, Kaketsuken shall
within [*] after the achievement of any milestone event referred to in
Section 10, furnish to XOMA a written notice indicating the milestone achieved
and, if applicable, the relevant indication, label expansion and/or Regulatory
Authority. Milestone payments for each milestone event shall be due
simultaneously with Kaketsuken’s report under this Section 12(a) for such
milestone event.

 

-21-



--------------------------------------------------------------------------------

(b) Royalty Reporting.

(i) All amounts payable to XOMA under Section 11 shall be paid on a [*] basis.
Kaketsuken shall, within [*] after the end of each [*], deliver to XOMA a
written report of the amount due to XOMA, pursuant to Section 11, for the Net
Sales in such calendar quarter, indicating [*]. Royalty payments for each
calendar quarter shall be due simultaneously with Kaketsuken’s report under this
Section 12(b) for such quarter.

(ii) Kaketsuken shall provide XOMA with a [*] flash statement of the amount of
gross sales of each Licensed Product in the Territory during the applicable [*].
Kaketsuken shall require any Kaketsuken Licensees to account for their Net Sales
and to provide such reports with respect thereto so that Kaketsuken can fulfill
the above-mentioned obligations in this Section 12(b).

(iii) Royalties payable on sales in countries other than the United States shall
be calculated in accordance with the standard exchange rate conversion practices
used by Kaketsuken for financial accounting purposes. If no royalty or payment
is due for any royalty period hereunder, Kaketsuken shall so report.

(c) Record Keeping. Kaketsuken shall keep and shall require any Kaketsuken
Licensees to keep (all in accordance with GAAP), for at least [*] after
prepared, complete and accurate books and records in sufficient detail to
properly reflect all gross sales and Net Sales and to enable the royalties
payable hereunder to be determined. Kaketsuken shall include in each agreement
with each applicable Kaketsuken Licensee a provision requiring such Kaketsuken
Licensee to make reports to Kaketsuken, to keep and maintain records of sales
made pursuant to such agreement and to grant access to such records by XOMA’s
independent registered public accounting firm to the same extent required of
Kaketsuken under this Agreement.

(d) [*].

Section 13. OTHER PAYMENT-RELATED PROVISIONS

(a) Audit. Upon the written request of XOMA, Kaketsuken shall permit an
independent registered public accounting firm selected by XOMA and acceptable to
Kaketsuken, which acceptance shall not be unreasonably withheld or delayed, to
have access, at reasonable times and during normal business hours, to such
records of Kaketsuken as may be reasonably necessary to verify the accuracy of a
Kaketsuken payment report hereunder; provided that such records shall be limited
to those prepared since the beginning of the then current calendar year or
during the immediately preceding [*]. Each Party shall use commercially
reasonable efforts to schedule all such verifications within [*] after XOMA
makes its written request. All such verifications shall be conducted not more
than [*] in, or with respect to, each calendar year. The report of XOMA’s
independent registered public accounting firm shall be made available to both
Parties. Subject to the Kaketsuken’s rights under Section 19(h), in the event
XOMA’s independent registered public accounting firm concludes that additional
amounts were owed to XOMA for such period, the additional amounts shall be paid
by Kaketsuken within [*] of the date XOMA delivers to Kaketsuken such written
report so concluding, unless such report contains

 

-22-



--------------------------------------------------------------------------------

manifest error. In the event XOMA’s independent registered public accounting
firm concludes that there was an overpayment to XOMA during such period, the
overpayment shall be repaid by XOMA within [*] of the date XOMA received such
written report so concluding, unless such report contains manifest error. The
fees charged by such independent registered public accounting firm shall be paid
by XOMA unless such audit discloses a payment deficiency of more than [*] of the
amount due under this Agreement for the period in question, in which case
Kaketsuken will bear the full cost of such audit. Each Party agrees that all
information subject to review under this Section 13(a), or under any agreement
with a Kaketsuken Licensee, is confidential and that XOMA shall cause its
independent registered public accounting firm to retain all such information in
confidence. XOMA’s independent registered public accounting firm shall only
report to XOMA as to the computation of royalties or charges and invoices
payable under this Agreement, as applicable, and shall not disclose to XOMA any
other information of Kaketsuken or any Kaketsuken Licensee.

(b) Taxes. All payments hereunder shall be made free and clear of and without
deduction or deferment in respect of any demand, set-off, counterclaim, or other
dispute and, so far as is legally possible, such payment will be made free and
clear of any taxes imposed by or under the authority of any government or public
authority. Kaketsuken shall make any applicable withholding payments due on
behalf of XOMA and shall pay such additional amount as may be required to ensure
that the net amount received by XOMA will equal the full amount which would have
been received by it had not such tax been imposed or withheld. It is confirmed
that Kaketsuken shall give XOMA such assistance as may reasonably be necessary
to enable or assist XOMA to claim the relief in respect of such withholding tax
from Japanese Income Tax under the provision of the Income Tax Convention
between Japan and the United States of America.

(c) Blocked Currency. If by Law conversion into United States dollars or
transfer of funds of a convertible currency to the United States is restricted
or forbidden, the Party owing such payment shall give the Party to which such
payment is owed prompt written notice and shall make such payment due under this
Agreement through such means or methods as are lawful in such country as the
Party to which such payment is owed may reasonably designate. Failing the
designation by the Party to which such payment is owed of such lawful means or
methods within [*] after such written notice is given to such Party, the Party
owing such payment shall deposit such royalty payment in local currency to the
credit of the Party to which such payment is owed in a recognized banking
institution designated by such Party, or if none is designated by such Party
within the [*] period described above, in a recognized banking institution
selected by the Party owing such payment and identified in a written notice to
other Party, and such deposit shall fulfill all obligations of the Party owing
such payment to the other Party with respect to such payment.

(d) Interest on Late Payments. Any failure by a Party to make a payment when due
shall obligate such Party to pay interest to the receiving Party at a rate equal
to [*] (the “Applicable Interest Rate”). The Applicable Interest Rate shall be
calculated from the date payment was due until actually received by the
receiving Party based on actual number of days lapsed and a 360-day year.

 

-23-



--------------------------------------------------------------------------------

(e) Method of Payment. Except as provided in Section 13(c), payments to be made
by one Party to the other under this Agreement shall be payable in United States
dollars and shall be paid by wire transfer in immediately available funds to
such bank account as is designated in writing by such Party. Attached hereto as
Schedule 13(e) is such bank account information for payments to be made to XOMA
hereunder, until such time as XOMA designates a different bank account as
provided herein.

(f) Certain Acknowledgements. Kaketsuken acknowledges and agrees that the amount
of milestones and royalties due hereunder and the duration of the royalty
payments herein have been chosen for the convenience of the Parties as payment
for use of the Transferred Materials during the term of this Agreement under the
terms and conditions hereof.

Section 14. DEVELOPMENT DILIGENCE

Kaketsuken, or as applicable, each Kaketsuken Licensee shall use Commercially
Reasonable and Diligent Efforts to actively develop and obtain regulatory
approval for Discovery Products and, following such regulatory approval, to
maximize Net Sales of such Discovery Product.

Section 15. CONFIDENTIALITY

(a) Nondisclosure Obligations.

(i) General. Except as otherwise provided in this Section 15, during the term of
this Agreement and for a period of [*] thereafter, or longer if required by any
agreement with a Third Party relating to such Confidential Information, each
Receiving Party shall maintain the Confidential Information of each Disclosing
Party in confidence and use it only for purposes specifically authorized under
this Agreement. Upon the expiration or termination of this Agreement, each Party
shall promptly inform the other Party in writing if any Confidential Information
the other Party received from such Party hereunder is covered by such a Third
Party agreement with such Party and if the term of confidentiality for such
Confidential Information will extend beyond such [*] period.

(ii) Limitations. To the extent it is reasonably necessary or appropriate to
fulfill its obligations or exercise its rights under this Agreement and subject
to advance written notification to the Disclosing Party: (A) a Party may
disclose Confidential Information it is otherwise obligated not to disclose
under this Section 15(a), to its Affiliates, Kaketsuken Licensees, consultants,
outside contractors and clinical investigators, on a strict need-to-know basis
for the purposes contemplated by this Agreement and on condition that such
entities or persons agree to keep the Confidential Information confidential for
the same time periods and to the same extent as such Party is required to keep
the Confidential Information confidential hereunder; and (B) a Party or any
Kaketsuken Licensees may disclose, using appropriate measures to preserve
confidentiality, such Confidential Information to government or other regulatory
authorities to the extent that such disclosure is reasonably necessary to obtain
authorizations to conduct clinical trials of, and/or to commercially market,
Licensed Products. Furthermore, a Receiving Party may request permission from
the Disclosing Party to disclose such Confidential Information to the extent

 

-24-



--------------------------------------------------------------------------------

that such disclosure is reasonably necessary to obtain patents which such
Receiving Party is permitted to obtain hereunder, which permission shall not be
unreasonably withheld or delayed. In addition, so long as such disclosure is
subject to confidentiality undertakings at least as stringent as those in this
Agreement, XOMA may disclose data including or comprising Confidential
Information of Kaketsuken to actual or prospective collaborators or licensees
for purposes of demonstrating, presenting or otherwise promoting XOMA’s
technologies, expertise and/or capabilities with respect to the TAE Technology,
the Discovery Know-How, the Discovery Patent Rights, the Systems and/or
collections of polynucleotides encoding Antibodies constructed or to be
constructed by XOMA.

(iii) Required Disclosure. A Receiving Party may disclose Confidential
Information pursuant to interrogatories, requests for information or documents,
subpoena, civil investigative demand issued by a court or governmental agency or
as otherwise required by Law; provided, however, that the Receiving Party shall
notify the Disclosing Party promptly upon receipt thereof, giving (where
practicable) the Disclosing Party sufficient advance notice to permit it to
oppose, limit or seek confidential treatment for such disclosure; and provided,
further, that the Receiving Party shall furnish only that portion of the
Confidential Information which it is advised by counsel is legally required
whether or not a protective order or other similar order is obtained by the
Disclosing Party.

(b) Injunctive Relief. The Parties hereto understand and agree that remedies at
law may be inadequate to protect against any breach of any of the provisions of
this Section 15 by either Party or their employees, agents, officers or
directors or any other person acting in concert with it or on its behalf.
Accordingly, each Party shall be entitled to the granting of injunctive relief
by a court of competent jurisdiction against any action that constitutes any
such breach of this Section 15.

(c) Terms of this Agreement. The terms of this Agreement shall be treated as the
Confidential Information of Kaketsuken and XOMA and shall not be disclosed
without the written permission of XOMA or Kaketsuken, as the case may be, except
(i) as required by securities or other applicable laws or stock exchange rules,
(ii) to a Party’s accountants, attorneys and financial and other professional
advisors, (iii) so long as such disclosure is subject to confidentiality
undertakings at least as stringent as those in this Agreement, to actual or
prospective collaboration partners, acquirers, investors or underwriters, or
(iv) as otherwise provided herein. The Parties hereby agree to the release of a
press release in the form attached hereto as Schedule 15(c) upon full execution
of this Agreement and that the fact of the consummation of this Agreement, as
well as the terms that are expressly described in such press release, shall be
deemed to be in the public domain. If either Party desires to release a separate
announcement relating to this Agreement, it shall first allow the other Party
[*] to approve in writing such proposed announcement; provided that such
approval shall not be unreasonably withheld or delayed. Nothing herein shall be
deemed to prohibit, restrict or limit any disclosure that is consistent in all
material respects with prior disclosures.

Section 16. REPRESENTATIONS AND WARRANTIES

 

-25-



--------------------------------------------------------------------------------

(a) Representations, Warranties and Covenants of Kaketsuken. Kaketsuken
represents and warrants to and covenants with XOMA that:

(i) Kaketsuken is duly organized, validly existing and in good standing under
the laws of Japan;

(ii) Kaketsuken has the full legal right, authority and power to enter into this
Agreement, and to extend the rights and licenses granted to XOMA in this
Agreement;

(iii) Kaketsuken has taken all necessary action to authorize the execution,
delivery and performance of this Agreement;

(iv) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Kaketsuken, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and

(v) the performance of Kaketsuken’s obligations under this Agreement will not
conflict with Kaketsuken’s organizational documents or result in a breach of any
agreements, contracts or other arrangements to which it is a Party or violate
any court or administrative order by which it is bound.

(b) Representations, Warranties and Covenants of XOMA. XOMA represents and
warrants to and covenants with Kaketsuken that:

(i) XOMA is duly organized, validly existing and in good standing under the laws
of Delaware;

(ii) XOMA has the full legal right, authority and power to enter into this
Agreement, and to extend the rights and licenses granted to Kaketsuken in this
Agreement;

(iii) XOMA has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement;

(iv) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of XOMA, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

-26-



--------------------------------------------------------------------------------

(v) the performance of its obligations under this Agreement will not conflict
with XOMA’s organizational documents or result in a breach of any agreements,
contracts or other arrangements to which it is a Party or violate any court or
administrative order by which it is bound;

(vi) Each of Schedule 1.5, Schedule 1.19, Schedule 1.51, Schedule 1.58 and
Schedule 1.61 is a complete and correct list of all BCE Patent Rights, Discovery
Patent Rights, System Patent Rights, TAE Patent Rights and [*], in each case
Controlled by XOMA as of the Effective Date; and

(vii) XOMA will, and will cause its Affiliates to, (A) [*], unless otherwise
consented to by Kaketsuken in writing, provided that in the event of a voluntary
or involuntary bankruptcy filing by or against any Third Party licensor of [*],
XOMA or any Affiliate of XOMA shall exercise its election as Licensee pursuant
to Section 365(n)(1)(B) of the Bankruptcy Code or take other steps available
under applicable foreign law to preserve its interest as licensee, and
(B) maintain the licenses granted to XOMA by certain of its Affiliates pursuant
to agreements in effect on the Effective Date that are related to the
sublicenses or other intellectual property rights (including a covenant not to
sue) under the [*] granted to Kaketsuken hereunder, unless otherwise consented
to by Kaketsuken in writing, provided that in the event of a voluntary or
involuntary bankruptcy filing by or against any licensor of such licenses
granted to XOMA by certain of its Affiliates, XOMA shall exercise its election
as Licensee pursuant to Section 365(n)(1)(B) of the Bankruptcy Code or take
other steps available under applicable foreign law to preserve its interest as
licensee.

(viii) XOMA will notify Kaketsuken [*] of any termination notice received by
XOMA or any of its Affiliates under any of the [*] or of any circumstance of
which XOMA is informed, including insolvency of a Third Party licensor of a [*],
which constitutes, or with the giving of notice or lapse of time would
constitute, a cause for termination of a [*].

(c) Limited Liability. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
NEITHER KAKETSUKEN NOR XOMA WILL BE LIABLE WITH RESPECT TO ANY MATTER ARISING
UNDER THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER
LEGAL OR EQUITABLE THEORY FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS.

Section 17. INDEMNITY

(a) Kaketsuken Indemnity Obligations. Subject to Section 17(c), Kaketsuken
agrees to defend, indemnify and hold XOMA, its Affiliates and their respective
employees, directors, officers and agents harmless from all claims, losses,
damages or expenses (including reasonable attorneys’ fees and costs of
litigation) arising as a result of (i) any use of the Transferred Materials;
(ii) actual or asserted violations of any applicable law or regulation by
Kaketsuken, any Kaketsuken Licensees and their respective Affiliates by virtue
of which any Licensed Products

 

-27-



--------------------------------------------------------------------------------

manufactured, distributed or sold by Kaketsuken, any Kaketsuken Licensees or
their respective Affiliates pursuant to this Agreement shall be alleged or
determined to be adulterated, misbranded, mislabeled or otherwise not in
compliance with any applicable law or regulation; (iii) claims for bodily
injury, death or property damage attributable to use of the Transferred
Materials, the manufacture, distribution, sale or use of any Licensed Products
by Kaketsuken, any Kaketsuken Licensees or their respective Affiliates; (iv) a
recall of a Licensed Product manufactured, distributed or sold by Kaketsuken,
any Kaketsuken Licensees or their respective Affiliates ordered by a
governmental agency or required by a confirmed Licensed Product failure as
reasonably determined by the Parties hereto; or (v) Kaketsuken’s breach of any
of its representations, warranties or covenants hereunder.

(b) XOMA Indemnity Obligations. Subject to Section 17(c), XOMA agrees to defend,
indemnify and hold Kaketsuken, its Affiliates and their respective employees,
directors, officers and agents harmless from all claims, losses, damages or
expenses (including reasonable attorneys’ fees and costs of litigation) arising
as a result of XOMA’s breach of any of its representations, warranties or
covenants hereunder.

(c) Limitation on Indemnity Obligations. Neither Party, its Affiliates or their
respective employees and agents shall be entitled to the indemnities set forth
in Sections 17(a) or 17(b) respectively, to the comparative extent the claim,
loss, damage or expense for which indemnification is sought was caused by a
grossly negligent, reckless or intentional act or omission by such Party, its
directors, officers, employees or authorized agents.

(d) Procedure. If a Party or any of its Affiliates or their respective employees
or agents (collectively, the “Indemnitee”) intends to claim indemnification
under this Section 17, the Indemnitee shall promptly notify the other Party (the
“Indemnitor”) of any loss, claim, damage, liability or action in respect of
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall assume the defense thereof with counsel selected by the Indemnitor and
reasonably acceptable to the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other Party represented by
such counsel in such proceedings. The Indemnitor shall have the right to settle
or compromise any claims for which it is providing indemnification under this
Section 17; provided that the consent of the Indemnitee (which shall not be
unreasonably withheld or delayed) shall be required in the event any such
settlement or compromise would adversely affect the interests of the Indemnitee.
The indemnity agreement in this Section 17 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of the Indemnitor. The failure to deliver notice to
the Indemnitor within a reasonable time after the commencement of any such
action, if prejudicial to the Indemnitor’s ability to defend such action, shall
relieve such Indemnitor of any liability to the Indemnitee under this Section 17
resulting from such failure, but the omission so to deliver notice to the
Indemnitor will not relieve it of any liability that it may have to any
Indemnitee otherwise than under this Section 17. The Indemnitee under this
Section 17, its employees and agents, shall cooperate fully with

 

-28-



--------------------------------------------------------------------------------

the Indemnitor and its legal representatives in the investigation of any action,
claim or liability covered by this indemnification.

(e) Defense of Infringement Claims. If a Third Party brings suit against
Kaketsuken or any Kaketsuken Licensee alleging that Research and Development or
Commercialization of Licensed Product or any other activity under this Agreement
infringes the intellectual property rights of others, XOMA shall, to the extent
requested by Kaketsuken and at Kaketsuken’s cost and expense, cooperate with
Kaketsuken’s defense of the suit and shall execute all documents and take all
other actions, which may reasonably be required in connection with the defense.

Section 18. EXPIRATION AND TERMINATION

(a) Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue until the payment by Kaketsuken and receipt by
XOMA of the last amount to be paid by Kaketsuken to XOMA pursuant to the terms
hereof.

(b) Events of Default.

(i) An “Event of Default” by either Party shall have occurred upon (i) the
occurrence of a breach of this Agreement if such Party fails to remedy such
breach within sixty (60) days after written notice thereof by the non-breaching
Party (ten (10) business days in the event of a Party’s failure to make a
payment required hereunder) or, if remediation of such breach (other than a
payment breach) within sixty (60) days is not practicable, if such Party fails
to commence and diligently pursue such remediation during such sixty (60) day
period, or (ii) the commencement of any proceeding in or for bankruptcy,
insolvency, dissolution or winding up by or against such Party that is not
dismissed or otherwise disposed of within sixty (60) days thereafter.

(ii) In partial consideration for the grant of rights hereunder, except to the
extent the following is unenforceable under the applicable laws of a particular
jurisdiction where a patent within the Patent Rights licensed hereunder is
pending or a patent within such Patent Rights issued, Kaketsuken agrees that,
except to the extent compelled to do so by legal process and subject to any
specific contractual obligations of Kaketsuken existing on the Effective Date in
circumstances constituting, in the reasonable, written opinion of counsel to
Kaketsuken, a breach thereof, it will not contest, direct another to contest or
knowingly assist another in contesting the validity or enforceability of any of
the Patent Rights licensed hereunder. The Parties agree that this covenant is a
material term of this Agreement, and breach of this covenant will constitute a
breach of this Agreement.

(c) Effect of an Event of Default. In the event of an Event of Default, the
non-defaulting Party shall have the right, at its option exercisable in its sole
discretion, in addition to any other rights or remedies available to it at law
or in equity and subject to the limitations set forth in Sections 16(c) and
19(h) hereof, to, by written notice to the other Party, deem that such Party has
terminated this Agreement in its entirety.

 

-29-



--------------------------------------------------------------------------------

(d) Kaketsuken’s Right of Termination. Kaketsuken shall have the right to
terminate this Agreement for any reason upon at least thirty (30) days’ prior
written notice to XOMA at any time after payment of the fee of Eight Million
United States Dollars (US$8,000,000) pursuant to Section 9, in which case:

(i) all licenses granted by XOMA to Kaketsuken under this Agreement shall
immediately terminate,

(ii) Kaketsuken shall promptly return to XOMA all the Transferred Materials and
Confidential Information disclosed by XOMA hereunder, and thereafter shall not
use them, and

(iii) any Licensed Product identified prior to such termination shall be subject
to milestone and royalty payment obligations and its related obligations
provided for in Sections 10, 11 and 12.

(e) Effect of Expiration or Termination of Agreement. The expiration or
termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination. In no way limiting the
generality of the foregoing, the provisions of Sections 1, 3(c)(ii), 5(e), 5(h),
6, 10, 11, 12, 13, 15, 16, 17, 18(e) and 19 shall survive the expiration or
termination of this Agreement. For avoidance of doubt, any payment due XOMA that
are accrued prior to such expiation or termination date shall be immediately due
and payable to XOMA.

Section 19. MISCELLANEOUS

(a) Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any obligation under this Agreement
when such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, including but not limited to fire,
floods, embargoes, war, acts of war (whether war is declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority; provided, however, that the Party so affected shall use
commercially reasonable efforts to avoid or remove such causes of
nonperformance, and shall continue performance hereunder with reasonable
dispatch whenever such causes are removed. Either Party shall provide the other
Party with prompt written notice of any delay or failure to perform that occurs
by reason of force majeure. The Parties shall mutually seek a resolution of the
delay or the failure to perform as noted above.

(b) Assignment. This Agreement may not be assigned or otherwise transferred, in
whole or in part, by either Party without the consent of the other Party;
provided, however, that either Kaketsuken or XOMA may, without such consent,
assign its rights and obligations under this Agreement (i) to any Affiliate, or
(ii) in connection with a merger, consolidation or sale of such portion of a
Party’s assets that includes rights under this Agreement to an unrelated Third
Party; provided, further, that such Party’s rights and obligations under this
Agreement shall be assumed by its successor in interest in any such transaction
and shall not be transferred separate from all or substantially all of its other
business assets, including those business assets that are

 

-30-



--------------------------------------------------------------------------------

the subject of this Agreement, and provided, further, that no such assignment
shall be permitted without such consent in the event of any such merger,
consolidation or sale of assets resulting in a Change of Control of Kaketsuken
to any Third Party. Any purported assignment in violation of the preceding
sentence shall be void. Any permitted assignee shall assume all obligations of
its assignor under this Agreement, unless the Parties otherwise agree; provided,
however, that this section will not relieve the assignor from any of its
obligations as a surety even after the assignment.

(c) Bankruptcy. All rights and licenses granted under this Agreement by one
Party to the other Party are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of Title 11 of the United States Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that each Party under this Agreement
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code in the event of a bankruptcy by or against the other Party,
subject to Section 16(b). Upon any filing for bankruptcy protection or of a
bankruptcy petition by or against either Party, such Party shall, without
unnecessary delay, perform all reasonably necessary procedures under any
then-applicable laws, including but not limited to Section 365(n) of the
Bankruptcy Code, to protect and preserve all rights and licenses granted to the
other Party hereunder, including without limitation exercising the election
under Section 365(n)(1)(B) to retain all rights to such intellectual property
under the applicable license, agreement and law. Notwithstanding any provision
contained in this Agreement to the contrary and without limiting the foregoing,
if any bankruptcy action takes place with respect to XOMA or an Affiliate of
XOMA, and the trustee in bankruptcy of XOMA or an Affiliate of XOMA, or XOMA or
an Affiliate of XOMA as a debtor-in-possession, rejects this Agreement or any
License granted hereunder or in connection herewith by obtaining entry of an
order of Bankruptcy Court authorizing such rejection, Kaketsuken may, pursuant
to Section 365(n) of the Bankruptcy Code, retain and enforce any and all rights
hereunder and under any License granted hereunder or in connection herewith to
the maximum extent permissible by law. The Parties further agree that in the
event of the commencement of a bankruptcy proceeding by or against one Party
under the Bankruptcy Code, the other Party, to the extent permitted under
applicable Laws, shall be entitled to complete access to any such intellectual
property pertaining to the rights granted in the licenses hereunder of the Party
by or against whom a bankruptcy proceeding has been commenced and all
embodiments of such intellectual property.

(d) Severability. Each Party hereby agrees that it does not intend to violate
any public policy, Law, treaty or decision of any government agency or executive
body thereof of any country or community or association of countries. Should one
or more provisions of this Agreement be or become invalid, the Parties hereto
shall substitute, by mutual consent, valid provisions for such invalid
provisions which valid provisions in their economic effect are sufficiently
similar to the invalid provisions that it can be reasonably assumed that the
Parties would have entered into this Agreement with such valid provisions in
lieu of such invalid provisions. In case such valid provisions cannot be agreed
upon, the invalidity of one or several provisions of this Agreement shall not
affect the validity of this Agreement as a whole, unless the invalid provisions
are of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
invalid provisions.

 

-31-



--------------------------------------------------------------------------------

(e) Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
telephone, personal delivery or courier) or courier, postage prepaid (where
applicable), addressed to such other Party at its address indicated below, or to
such other address as the addressee shall have last furnished in writing to the
addressor and shall be effective upon receipt by the addressee.

 

If to Kaketsuken:  

The Chemo-Sero-Therapeutic Research Institute

(Kaketsuken)

Kyokushi Kawabe

Kikuchi-shi

Kumamoto 869-1298

Japan

Attention: Research Coordination & Administration Department

Telephone: (968)37-3100

Facsimile: (968)37-3616

with a copy (which shall not constitute notice) to:  

Schiff Hardin, LLP

900 Third Avenue

New York, New York 10022

USA

Attention: Harold S. Nathan

Telephone: (212) 753-5000

Facsimile: (212) 753-5044

If to XOMA:  

XOMA Development Corporation

2910 Seventh Street

Berkeley, California 94710

USA

Attention: Legal Department

Telephone: (510) 204-7200

Facsimile: (510) 649-7571

with a copy (which shall not constitute notice) to:  

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

USA

Attention: Geoffrey E. Liebmann

Telephone: (212) 701-3000

Facsimile: (212) 269-5420

 

-32-



--------------------------------------------------------------------------------

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to the
conflicts of law principles thereof.

(g) Forum Selection; Consent to Jurisdiction. Subject to Section 19(h), any
litigation based hereon, or arising out of, under, or in connection with this
Agreement, shall be brought and maintained exclusively in the state or federal
courts located within San Francisco, the State of California. The Parties hereby
expressly and irrevocably submit to the jurisdiction of the courts located
within San Francisco, the State of California for the limited purpose of any
such litigation as set forth above. The Parties further irrevocably consent to
the service of process by registered mail, postage prepaid, or by personal
service. The Parties hereby expressly and irrevocably waive, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in an inconvenient
forum.

(h) Dispute Resolution.

(i) If, prior to the end of the [*] period referred to in Section 3(a)(i) (or,
as applicable, Section 3(a)(ii)), Kaketsuken notifies XOMA in writing that it
has determined that [*] (or, as applicable, any repaired or replacement
collection of polynucleotides described in Section 3(a)(ii)) is not in
accordance with the [*] Specifications, then XOMA shall, as soon as reasonably
practicable following receipt by XOMA of such notice, provide such data as is
reasonably necessary to make such determination to a mutually acceptable
independent Third Party, which shall review such data, under confidentiality,
for the sole purpose of making a final and binding determination as to whether
[*] (or, as applicable, such repaired or replacement collection of
polynucleotides) is in accordance with the [*] Specifications. If, following its
review, such Third Party determines that [*] (or, as applicable, such repaired
or replacement collection of polynucleotides) is not in accordance with the [*]
Specifications, then [*]. If, following its review, such Third Party determines
that [*] (or, as applicable, such repaired or replacement collection of
polynucleotides) is in accordance with the [*] Specifications, then the other
provisions of this Agreement shall continue to apply. The Party against which
the Third Party reviewer rules shall bear all costs of the Third Party review.

(ii) In the event of any controversy or claim arising out of or relating to this
Agreement not expressly covered by Section 19(h)(i), the Parties hereby agree
that they will first attempt in good faith to resolve such controversy or claim
promptly by negotiations. If such a controversy or claim should arise hereunder,
the matter shall be referred to the Representatives. If the matter has not been
resolved within [*] of the first meeting of the Representatives (which period
may be extended by mutual agreement) concerning such matter, either Party may
initiate arbitration by giving notice to that effect to the other Party
simultaneously with filing a notice with the International Chamber of Commerce
or its successor organization (“ICC”) in accordance with its International
Arbitration Rules. Such dispute shall then be settled by arbitration in New
York, New York, to be conducted in the English language and in accordance with
the International Arbitration

 

-33-



--------------------------------------------------------------------------------

Rules of the ICC or other rules agreed to by the Parties, by a panel of three
neutral arbitrators who shall be selected by the Parties using the procedures
for arbitrator selection of the ICC.

(A) The panel shall render its decision and award, including a statement of
reasons upon which such award is based, within [*] after the arbitration
hearing. The decision of the panel shall be determined by majority vote among
the arbitrators, shall be in writing and shall be binding upon the Parties,
final and non-appealable. Judgment upon the award rendered by the panel may be
entered in any court having jurisdiction thereof in accordance with
Section 19(g).

(B) Except as provided in Section 19(h)(iii), the procedures specified in this
Section 19(h) shall be the sole and exclusive procedures for the resolution of
disputes between the Parties arising out of or relating to this Agreement;
provided that a Party, without prejudice to the above procedures, may seek
injunctive relief or other provisional judicial relief if in its sole judgment
such action is necessary to avoid irreparable damage. Despite such actions
seeking injunctive or other provisional judicial relief, the Parties will
continue to participate in good faith in the procedures specified in this
Section 19(h).

(C) The arbitrators shall issue with the rulings a written determination as to
how the fees and expenses of the arbitration, along with the reasonable legal
fees and expenses of each Party (including all attorneys’ fees, witness fees and
expenses), shall be allocated between the Parties. The arbitrators shall
allocate such fees and expenses in a way that bears a reasonable relationship to
the outcome of the arbitral proceeding, with the Party prevailing on more
issues, or issues of greater value or gravity, recovering a relatively larger
share of its legal fees and expenses.

(iii) Without limiting or otherwise restricting the Parties’ respective rights
and obligations expressly set forth in the other provisions of this Agreement,
the Parties agree that any dispute between them over the inventorship,
ownership, validity, enforceability or infringement of any Patent Rights related
to the Collaboration (including without limitation all Patent Rights in respect
of or arising out of the use of the Transferred Materials) and Controlled by
either Party that cannot be resolved between them after following the procedures
set forth in the first two sentences of Section 19(h)(ii) shall be presented
only to a court of competent jurisdiction for resolution pursuant to
Section 19(g).

(iv) The application of the United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded.

(i) Entire Agreement. This Agreement, together with the schedules, exhibits and
appendices hereto and any confidentiality agreement(s) executed in contemplation
of this Agreement, contains the entire understanding of the Parties with respect
to the subject matter hereof. All express or implied agreements and
understandings, either oral or written, heretofore made are

 

-34-



--------------------------------------------------------------------------------

expressly merged in and made a part of this Agreement. This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by both Parties hereto.

(j) Headings. The captions to the several Sections hereof and Schedules hereto
are not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Sections hereof and Schedules hereto.

(k) No Partnership. It is expressly agreed that the relationship between
Kaketsuken, on the one hand, and XOMA, on the other hand, shall not constitute a
partnership, joint venture or agency. Neither Kaketsuken, on the one hand, nor
XOMA, on the one hand, shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the other Party to do so.

(l) Exports. The Parties acknowledge that the export of technical data,
materials or products is subject to the exporting Party receiving any necessary
export licenses and that the Parties cannot be responsible for any delays
attributable to export controls which are beyond the reasonable control of
either Party. Kaketsuken and XOMA agree not to export or re-export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control laws or governmental regulations. Kaketsuken and
XOMA agree to obtain similar covenants from their licensees, sublicensees, or
corporate partners, as the case may be, and contractors with respect to the
subject matter of this Section 19(l).

(m) Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

(n) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have agreed to the foregoing as of
the date first written above.

THE CHEMO-SERO-THERAPEUTIC RESEARCH INSTITUTE

 

By:  

 

  Name: Dr. Hiroshi Mizokami   Title: Executive Director XOMA DEVELOPMENT
CORPORATION By:  

 

  Name: Christopher J. Margolin  

Title: Vice President, General Counsel and
Secretary

 

-36-



--------------------------------------------------------------------------------

Schedule 1.5

Bacterial Cell Expression Patent Rights

A. Title: Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and
Use

Inventors: Robinson, Liu, Horwitz, Wall, Better

 

1) Based on PCT/US86/02269, which is a continuation-in-part of U.S. Application
No. 06/793,980 filed November 1, 1985 (abandoned).

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

Australia

   65981/86    AU 606,320

Denmark

   3385/87    DK 175680

Canada

   521,909    Abandoned

Europe

   86906676.1    0247091 Abandoned

Europe

   92115754.1    Abandoned

Japan

   505887/1986    Abandoned

Taiwan

   75105650    51922

*United States

   06/793,980    Abandoned

*United States

   U.S. National Phase of PCT/US86/02269    Abandoned

 

* Cases abandoned in favor of a continuing application.

 

2) Based on PCT/US88/02514, which corresponds to U.S. Application
No. 07/077,528, which is a continuation-in-part PCT/US86/02269 (abandoned),
which is a continuation-in-part of U.S. Application No. 06/793,980 (abandoned).

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

Australia

   23244/88    AU 632,462

Canada

   572,398    CA 1,341,235

Denmark

   192/90    DK 174824

Denmark

   200301155    DK 175654

Denmark

   200301156    DK 175581

Europe

   EP 88907510.7    EP 0371998

Austria

   EP 88907510.7    AT 0102249

Belgium

   EP 88907510.7    BE 0371998

France

   EP 88907510.7    FR 0371998

Germany

   EP 88907510.7    DE 3888186.1

Italy

   EP 88907510.7    IT 0371998

Luxembourg

   EP 88907510.7    LU 0371998

Netherlands

   EP 88907510.7    NL 0371998

Sweden

   EP 88907510.7    SE 0371998

Switzerland/Liechtenstein

   EP 88907510.7    CH 0371998



--------------------------------------------------------------------------------

United Kingdom

   EP 88907510.7    GB 0371998

Europe

   EP 93100041.8    EP 0550400

Austria

   EP 93100041.8    AT0140266E

Belgium

   EP 93100041.8    BE 0550400

France

   EP 93100041.8    FR 0550400

Germany

   EP 93100041.8    DE 3855421.6

Italy

   EP 93100041.8    IT 0550400

Luxembourg

   EP 93100041.8    LU 0550400

Netherlands

   EP 93100041.8    NL 0550400

Sweden

   EP 93100041.8    SE 0550400

Switzerland/Liechtenstein

   EP 93100041.8    CH 0550400

United Kingdom

   EP 93100041.8    GB 0550400

Europe

   EP 95119798.7    EP 0731167

Austria

   EP 95119798.7    AT 0197315

Belgium

   EP 95119798.7    BE 0731167

France

   EP 95119798.7    FR 0731167

Germany

   EP 95119798.7    DE 3856440.8

Italy

   EP 95119798.7    IT 0731167

Luxembourg

   EP 95119798.7    LU 0731167

Netherlands

   EP 95119798.7    NL 0731167

Sweden

   EP 95119798.7    SE 0731167

Switzerland/Liechtenstein

   EP 95119798.7    CH 0731167

United Kingdom

   EP 95119798.7    GB 0731167

Japan

   506481/88    JP 2991720

*United States

   07/077,528   

 

* Cases abandoned in favor of a continuing application.

 

3) Based on U.S. Application No. 07/501,092 filed March 29, 1990, which is a
continuation-in-part of U.S. Application No. 07/077,528 (Modular Assembly of
Antibody Genes, Antibodies Prepared Thereby and Use; Robinson, Liu, Horwitz,
Wall, Better) and of U.S. Application No. 07/142,039 (Novel Plasmid Vector with
Pectate Lyase Signal Sequence; Lei, Wilcox).

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

*United States

   07/501,092    Abandoned

*United States

   07/870,404    Abandoned

*United States

   07/987,555    Abandoned

*United States

   08/020,671    Abandoned

United States

   08/235,225    US 5,618,920

United States

   08/299,085    US 5,595,898

United States

   08/450,731    US 5,693,493

United States

   08/466,203    US 5,698,417

 

-2-



--------------------------------------------------------------------------------

United States

   08/467,140    US 5,698,435

United States

   08/472,691    US 6,204,023

*United States

   09/722,315    Abandoned

*United States

   09/722,425    Abandoned

*United States

   10/040,945    Abandoned

United States

   11/582,563    Abandoned

 

* Cases abandoned in favor of a continuing application.

B. Title: Novel Plasmid Vector with Pectate Lyase Signal Sequence (PelB)

Inventors: Lei, Wilcox

Based on U.S. Application No. 07/142,039 filed January 11, 1988 and
PCT/US89/00077.

 

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

Australia

   29377/89    AU 627443

Canada

   587,885    CA 1,338,807

Europe

   EP 89901763.6    EP 0396612

Austria

   EP 89901763.6    AT 0140731

Belgium

   EP 89901763.6    BE 0396612

France

   EP 89901763.6    FR 0396612

Germany

   EP 89901763.6    DE 689 26 882

Italy

   EP 89901763.6    IT 0396612

Luxembourg

   EP 89901763.6    LU 0396612

Netherlands

   EP 89901763.6    NL 0396612

Sweden

   EP 89901763.6    SE 0396612

Switzerland/Liechtenstein

   EP 89901763.6    CH 0396612

United Kingdom

   EP 89901763.6    GB 0396612

Japan

   501661/89    JP 2980626

*United States

   07/142,039    Abandoned

United States

   08/472,696    US 5,846,818

United States

   08/357,234    US 5,576,195

 

* Cases abandoned in favor of a continuing application.

C. Title: Methods and Cells for Expression of Recombinant Protein Products (Ara)

Inventor: Better

Based on PCT/US01/08754, which claims priority to U.S. Provisional Application
Nos. 60/192,129 filed March 24, 2000 and 60/192,238 filed March 27, 2000

 

-3-



--------------------------------------------------------------------------------

COUNTRY

  

APPLICATION NO.

  

PATENT NO.

Australia

   2001249265    AU 2001249265

Canada

   2,404,046    2,404,046

Europe

   01922467.4    EP 1268823

Austria

   01922467.4    AT 1268823

Belgium

   01922467.4    BE 1268823

Cyprus

   01922467.4    CY 1268823

Denmark

   01922467.4    DK 1268823

Finland

   01922467.4    FI 1268823

France

   01922467.4    FR 1268823

Germany

   01922467.4    DE 60131261.9-08

Greece

   01922467.4    GR 1268823

Ireland

   01922467.4    IE 1268823

Italy

   01922467.4    IT 1268823

Luxembourg

   01922467.4    LU 1268823

Monaco

   01922467.4    MC 1268823

Netherlands

   01922467.4    NL 1268823

Portugal

   01922467.4    PT 1268823

Spain

   01922467.4    ES 1268823

Sweden

   01922467.4    SE 1268823

Switzerland

   01922467.4    CH 1268823

Turkey

   01922467.4    TR 1268823

United Kingdom

   01922467.4    GB 1268823

[*]

   [*]    [*]

Hong Kong

   07021559.5-08109183.0    Pending – Published 1120824A

Japan

   2001-570798    Pending – Published 2003-528616

*United States

   60/192,129    Abandoned

*United States

   60/192,238    Abandoned

United States

   09/811,933    US 6,803,210

United States

   10/963,414    Abandoned

 

* Cases abandoned in favor of a continuing application.

[*]

 

-4-



--------------------------------------------------------------------------------

Schedule 1.19

Discovery Patent Rights

[*]



--------------------------------------------------------------------------------

Schedule 1.51

Systems

 

A. Materials/Know-How

[*]

 

B. Patent Rights

[*]



--------------------------------------------------------------------------------

Schedule 1.58

Targeted Affinity Enhancement Technology

 

A. Materials/Know-How

[*]

 

B. Patent Rights

[*]



--------------------------------------------------------------------------------

Schedule 1.61

[*]



--------------------------------------------------------------------------------

Schedule 1.67

Verification Tests

[*]



--------------------------------------------------------------------------------

Schedule 1.68

[*] Specifications

[*]



--------------------------------------------------------------------------------

Schedule 3(b)

[*] - Quantities and Additional Information

[*]



--------------------------------------------------------------------------------

Schedule 4(a)

Services

 

A. Description of Services to be Performed:

 

  1. [*]

 

  2. Technical support for the TAE Technology

 

  3. Technical support for the Systems

 

B. Compensation:

[*]



--------------------------------------------------------------------------------

Schedule 13(e)

Wire Transfer Instructions for XOMA

[*]



--------------------------------------------------------------------------------

Schedule 15(c)

Form of Press Release

XOMA Signs Antibody Discovery Collaboration With Kaketsuken

BERKELEY, Calif., Nov 3, 2009 (GlobeNewswire via COMTEX News Network) — XOMA
Ltd. (Nasdaq:XOMA) and Kaketsuken have entered into a collaboration involving
multiple proprietary XOMA antibody research and development technologies,
including a new XOMA antibody phage display library, and a suite of integrated
information and data management systems. Subject to certain technical
verification required under the collaboration agreement, Kaketsuken has agreed
to pay XOMA a fee of $8 million and XOMA will be entitled to milestone payments
and royalties on product sales. Founded in 1926 in Japan as the
Chemo-Sero-Therapeutic Research Institute, Kaketsuken, a research foundation
with current annual revenues of approximately US $350 million, has blood plasma
products, vaccines and therapeutics and is developing therapeutic solutions for
infectious, and other diseases.

“Antibody technologies are increasingly important in the development of novel
therapeutics for a wide range of diseases so it is essential to find the best
technologies and partners to maximize the chances for success,” said Dr. Hiroshi
Mizokami, Executive Director of Kaketsuken. “With XOMA’s successful record of
antibody candidates and drug development relationships, we are confident that
they can provide us with the technologies we need to accelerate our antibody
development programs. We look forward to a mutually beneficial relationship.”

The centerpiece of the collaboration is access to a highly diverse antibody
phage display library constructed by XOMA. Phage display libraries enable rapid
generation and screening of large numbers of candidate antibodies and antibody
fragments to select for optimal binding and other characteristics. XOMA’s new,
proprietary antibody phage display library is one of a new category of libraries
being developed by XOMA scientists to overcome existing limitations in library
design by combining very high diversity and “best in class” techniques with
XOMA’s proprietary and patent-protected technologies to enable the selection of
antibodies with very specific and high affinity binding and potency
characteristics to an antigen of choice.

“We are pleased to collaborate with Kaketsuken, an innovator in immunology and
developer of the DPT vaccine,” said Steven B. Engle, XOMA’s Chairman and Chief
Executive Officer. “This is the third technology collaboration XOMA has
initiated this year, which combined are expected to result in fee revenue
totaling $43 million and potential future milestone and royalty payments. We
look forward to additional agreements that demonstrate the value of our
extensive antibody expertise and increase the return on our research and
development investment.”

About XOMA

XOMA discovers, develops and manufactures therapeutic antibodies designed to
treat inflammatory, autoimmune, infectious and oncological diseases. The
Company’s proprietary product pipeline includes XOMA 052, an anti-IL-1 beta
antibody, and XOMA 3AB, a biodefense anti-botulism antibody candidate.

In addition to its new category of proprietary antibody phage display libraries,
XOMA maintains what it believes to be the world’s largest known collection of
commercially available antibody phage display libraries. XOMA’s access to these
phage display libraries supplements its proprietary



--------------------------------------------------------------------------------

libraries to provide itself and its collaborators access to unparalleled
diversity of antibody domains.

XOMA has multiple revenue streams resulting from the licensing of its antibody
technologies, product royalties, development collaborations, and biodefense
contracts. XOMA’s technologies have contributed to the success of marketed
antibody products, including LUCENTIS(R) (ranibizumab injection) for wet
age-related macular degeneration and CIMZIA(R) (certolizumab pegol) for
rheumatoid arthritis and Crohn’s disease.

The company has a premier antibody discovery and development platform that
incorporates leading capabilities in antibody phage display, library
construction, proprietary antibody humanization and affinity enhancement and
Bacterial Cell Expression (BCE) technologies. BCE is a key breakthrough
biotechnology for the discovery and manufacturing of antibodies and other
proteins. As a result, more than 50 pharmaceutical and biotechnology companies
have signed licenses to XOMA’s BCE technology.

In addition to developing its own products, XOMA develops products with premier
pharmaceutical companies including Novartis AG, Schering-Plough Research
Institute and Takeda Pharmaceutical Company Limited. XOMA has a fully integrated
product development infrastructure and a team of approximately 190 employees at
its Berkeley, California location. For more information, please visit
http://www.xoma.com.

The XOMA Ltd. logo is available at

http://www.globenewswire.com/newsroom/prs/?pkgid=5960

Forward-Looking Statements

Certain statements contained herein concerning product development and
capabilities of XOMA’s technologies or that otherwise relate to future periods
are forward-looking statements within the meaning of Section 27A of the
Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.
These statements are based on assumptions that may not prove accurate. Actual
results could differ materially from those anticipated due to certain risks
inherent in the biotechnology industry and for companies engaged in the
development of new products in a regulated market.

These risks, including those related to inability to comply with NASDAQ’s
continued listing requirements; the declining and generally unstable nature of
current economic conditions; the results of discovery research and pre-clinical
testing; the timing or results of pending and future clinical trials (including
the design and progress of clinical trials; safety and efficacy of the products
being tested; action, inaction or delay by the FDA, European or other regulators
or their advisory bodies; and analysis or interpretation by, or submission to,
these entities or others of scientific data); changes in the status of existing
collaborative and licensing relationships; the ability of collaborators,
licensees and other third parties to meet their obligations; XOMA’s ability to
meet the demands of the United States government agency with which it has
entered into its government contracts; competition; market demands for products;
scale-up and marketing capabilities; availability of additional licensing or
collaboration opportunities; international operations; share price volatility;
XOMA’s financing needs and opportunities; uncertainties regarding the status of
biotechnology patents; uncertainties as to the costs of protecting intellectual
property; and risks associated with XOMA’s status as a Bermuda company, are
described in more detail

 

-2-



--------------------------------------------------------------------------------

in XOMA’s most recent filing on Form 10-K and in other SEC filings. Consider
such risks carefully when considering XOMA’s prospects.

 

-3-



--------------------------------------------------------------------------------

Exhibit A

Form of Delivery and Receipt Acknowledgement

XOMA DEVELOPMENT CORPORATION

2910 Seventh Street

Berkeley, California 94710

                    , 2009

The Chemo-Sero-Therapeutic Research Institute

(Kaketsuken)

[address]

Ladies and Gentlemen:

Referring to the Discovery Collaboration Agreement effective as of October 29,
2009 between Kaketsuken (“Kaketsuken”) and XOMA Development Corporation
(“XOMA”), relating to, among other things, the delivery to Kaketsuken of certain
materials, know-how and computer systems, XOMA hereby delivers each of the
materials, protocols, software, user manuals and other items listed on the
attached Transfer Inventory List.

Kindly acknowledge receipt of the items hereinabove referred to in the space
provided below.

 

Very truly yours, XOMA (US) LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Kaketsuken hereby acknowledges receipt of the items hereinabove referred to.

Dated:                     , 2009

THE CHEMO-SERO-THERAPEUTIC RESEARCH INSTITUTE

 

By:  

 

  Name:   Title:

 

-5-



--------------------------------------------------------------------------------

Transfer Inventory List

[*]